                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 UNITED STATES OF AMERICA                                                                 Plaintiff

 v.                                                       Criminal Action No. 3:18-CR-165-RGJ

 KEVIN L. THOMAS                                                                        Defendant

                                            * * * * *

                                 MEMORANDUM OPINION

       This matter is before the Court on the Defendant Kevin L. Thomas’s (“Thomas”) objection

to the Presentence Investigation Report’s enhancement of the base offense level under § 4B1.1 of

the United States Sentencing Guidelines (“USSG”). [DE 20, Def. Sent. Memo. at 61]. The United

States addressed Thomas’s objection in its Sentencing Memorandum. [DE 22 at 95–105]. Counsel

argued the issue at the October 24, 2019 sentencing hearing. For the reasons stated on the record

during the sentencing and below, the Court OVERRULES Thomas’s objection.

       On June 6, 2019, in an open plea, Thomas pleaded guilty to one count of being a felon in

possession of a firearm and ammunition in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

[DE14]. As part of its presentence investigation, the Probation Office identified a prior conviction

for second-degree robbery in violation of KRS § 515.030. See Presentence Investigation Report

(“PSR”) at 9, ¶36. The Probation Office determined the prior conviction for second-degree

robbery constitutes a “crime of violence” as defined in USSG § 4B1.2(a). Thomas objects to

applying the enhancement, arguing the second-degree robbery conviction does not qualify as a

“crime of violence” under USSG § 4B1.2(a), citing this Court’s opinion from United States v.

Bizor, No. 3:17-CR-120-RGJ, 2018 WL 6515138, at *5 (W.D. Ky. Dec. 11, 2018).




                                                 1
        In Bizor, this Court held the minimum level of force criminalized by KRS § 515.030 for

second-degree robbery is de minimis, as it can be as little as the force sufficient to take or snatch

personal possession of another against his will, and that this level of force is lower than the level

of violent force required by Johnson v. United States, 559 U.S. 133, 140 (2010), i.e. force “capable

of causing physical pain or injury to another person.” Id. Thus, the Bizor opinion held robbery in

the second-degree under KRS 515.030 does not constitute a crime of violence under USSG §

4B1.2(a)(1).

        This Court issued the Bizor opinion on December 11, 2018. Subsequently, the United

States Supreme Court issued its opinion Stokeling v. United States, 139 S. Ct. 544, 555 (2019),

where it held that Florida robbery is a violent felony under the Armed Career Criminal Act

(“ACCA”).1      While Stokeling involved a Florida robbery statute, the opinion clarified the

definition of “violent force” in Johnson, 559 U.S. at 140. The Supreme Court found in Stokeling

that the level of “force” that qualifies as a “crime of violence” is “force capable of causing . . .

injury” and includes any level of force, however small, that is necessary to “overcome the victim’s

resistance.” Stokeling, 139 S. Ct. at 555.

        Under KRS § 515.030, second-degree robbery can be satisfied by force sufficient to snatch

a personal possession of another against his will. See, e.g., Boger v. Commonwealth, No. 2004-

CA-000659-MR, 2005 Ky. App. Unpub. LEXIS 576, at *2 (Ky. App. July 22, 2005) (rejecting

defendant’s argument that “the act of grabbing an inanimate object, such as a purse,” could not

constitute “use of force” under § 515.030 (citing Commonwealth v. Davis, 66 S.W. 27 (Ky. App.

1902)). Under Stokeling, this de minimis level of force is sufficient force to be a “crime of


1
  The Sixth Circuit treats “a ‘crime of violence’ under USSG § 4B1.1(a) of the guidelines the same as a
‘violent felony’ under the ACCA, 18 U.S.C. § 924(e)(1) . . . because both laws share essentially the same
definition . . .” United States v. Ford, 560 F.3d 420, 421 (6th Cir. 2009).


                                                   2
violence” under the “use of force” clause in USSG § 4B1.2(a)(1). The Court thus OVERRULES

Thomas’s objection to the career offender enhancement set forth in USSG § 4B1.1 and finds that

the enhancement for Thomas’s prior second-degree robbery conviction applies.




                                                               October 25, 2019




                                              3
